Title: To George Washington from John Forbes, 19–20 November 1758
From: Forbes, John
To: Washington, George



Sir
From the Camp where they are Building the Redouts.just arrived 2 aClock afternoon[19–20 November 1758]

The Catawbas & those Indians that came with Crohgan, I have persuaded to march forward and join you were it never so late this night, the Cherokees are not come up. I know nothing of how far you go this night or where you make your last stop, so as by this time Colo. Bouquet must have joined you I suppose all that is settled. Be therefore so good, as send me back with a fresh Horse, where you are, this night, where you go to morrow, What orders Colo. Montgomery has, and as far as you have learned, the distances of the places before you as well as those distances from this forward to you, Turtle Creek &c. and where you intend to push for, that wee may assemble and proceed togather I have sent forward 30 head of Cattle from the 90 that came from Loyll Hanning with the last Division, they have orders to make no stop untill they reach you. I shall order Col: Montgomery to strengthen their escorts I never doubted of the ennemys scouting partys discovering us, but I think it highly necessary that wee discover them likewise, as also the sure Knowledge, if ever they send out any force from their fort capable of Attacking us I could not well join Montgomery this night, but shall if possible to morrow, for which reason if he is

not absolutely necessary up with you his making a Short march to morrow will give me ane opportunity of joining him to morrow night, and wee can join you next day.
The Stillyards &c. were sent you ⅌ express 2 days ago, I have sent another express back to hasten up the Carpenter.
I have orderd 40 of the Waggon horses that arrived yesterday at Loyll Hanning (Which are very fine) to be directly sent off with light loads of Flour in order to make the train quite easy—And as there are a great number of Bats horses loaded with flour I should think the men ought to be putt again to their old Allowance, for otherwise our Cattle will not do and wee have flour enough.
Croghan has sent off 3 of his Indians towards the Ohio for Intelligence, and Jacob Lewis that Colo. Armstrong sent out last thursday is just come in without having done, or learning any one thing.
If Col: Bouquet chooses that Colo. Montgomery should halt ane hour or two for me to morrow morning, let him send him back orders by the return of this express to night or order him a Short march & I can join him and bring Cattle Artillery and all in with us.
This must serve as ane answer to Colo. Bouquet and your letters that I receivd this morning, wrote in my litter so excuse Yr Most obseqs &c.

Jo: Forbes.

